Citation Nr: 0616953	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ankle 
condition.

2.  Entitlement to service connection for sinus condition.

3.  Entitlement to an increased evaluation for chronic 
prostatitis, currently evaluated as noncompensably disabling.

4.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1981 to 
October 2001.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b) (2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall...take 
due account of the rule of prejudicial error")."  The 
timing requirement enunciated in Pelegrini II applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess v. Nicholson, No. -1-
1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).

In this case, the appellant was not provided notice on 
elements (3) and (4), nor was he provided with notice of the 
rating criteria prior to the initial disability rating or 
effect date for an award prior to the initial adjudication of 
the claims.  Dingess, supra.  VCAA-compliant notice is 
required prior to an initial unfavorable decision on a claim 
by an agency of original jurisdiction such that the claimant 
has a "meaningful opportunity to participate effectively in 
the processing of his or her claim.  Mayfield v. Nicholson, 
19 Vet. App. 103, 120-21.

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice that addresses each 
content element, including notice of the 
rating criteria and the effective of an 
award, must be provided to the appellant.  
Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) (ideally VCAA notice 
would be contained in a single 
communication from VA; the VCAA law 
requires that "the claimant be given the 
required information prior to the VA's 
decision" and "in a form that enables 
the claimant to understand the process, 
the information that is needed, and who 
will be responsible for obtaining that 
information."); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess v. 
Nicholson, No. -1-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) 
(addressing the content requirements); 
see 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 38 C.F.R. § 3.159 
(2005).

2.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
claims remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the claims should be returned 
to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






